EXHIBIT 10.1
 
 
 
Execution Version


   
DEED OF RELEASE, TERMINATION AND SETTLEMENT
 
 
 
DATED 19 SEPTEMBER 2012
 
 
BETWEEN
 
 
FORTESCUE METALS GROUP LTD
(Fortescue)
 
AND
 
CHICHESTER METALS PTY LTD
 (Chichester)
 
AND
 
JOHN ANDREW HENRY FORREST
(Forrest)
 
AND
 
LEUCADIA NATIONAL CORPORATION
(Leucadia)
 
AND
 
BALDWIN ENTERPRISES INC
(Baldwin)
 



 



 
 

--------------------------------------------------------------------------------

 



 
 THIS DEED OF RELEASE, TERMINATION AND SETTLEMENT is dated 19 September 2012
 
 BETWEEN:
 
(1)  
Fortescue Metals Group Ltd (ABN 57 002 594 872) of Level 2, 87 Adelaide Terrace,
East Perth, WA 6004 (Fortescue);

 
(2)  
Chichester Metals Pty Ltd (ABN 83 109 264 262) of Level 2, 87 Adelaide Terrace,
East Perth, WA 6004 (Chichester);

 
(3)  
John Andrew Henry Forrest of Level 2, 87 Adelaide Terrace, East Perth, WA 6004
(Forrest);

 
(4)  
Leucadia National Corporation of 315 Park Avenue South, New York, NY 10010
United States of America (Leucadia); and

 
(5)  
Baldwin Enterprises Inc of 315 Park Avenue South, New York, NY 10010 United
States of America (Baldwin).

 
 BACKGROUND
 
(A)  
By a subscription agreement executed on or about 15 July 2006 between Fortescue,
Chichester and Leucadia (Subscription Agreement) amongst other things, Leucadia
agreed that it or one of its Related Entities would subscribe for certain shares
in Fortescue and Notes to be issued in accordance with the Note Deed Poll.

 
(B)  
On or about 18 July 2006 Baldwin, a Related Entity of Leucadia, subscribed for
and was issued Notes together with Note Certificates for a principal amount of
US$100 million and was entered in the Register as the holder of those Notes
(Baldwin Notes).

 
(C)  
The Baldwin Notes are repayable in full on 18 August 2019.

 
(D)  
The parties hereto now desire

 
(i)  
to effect the early redemption of the Baldwin Notes in accordance with this
deed;

 
(ii)  
to release each other absolutely from all claims in relation to the Baldwin
Notes, the Note Deed Poll and Subscription Agreement;

 
(iii)  
to settle the Court Proceedings in accordance with the terms of this Deed;

 
(iv)  
to release each other absolutely from all Released Claims.

 
THIS DEED WITNESSES AND IT IS AGREED as follows:
 
1.  
DEFINITIONS

 
1.1  
Capitalised terms defined or incorporated in the Note Deed Poll have, unless
expressly defined in this Deed, the same meaning in this Deed.  In this Deed:

 
Business Day means a day on which banks are open for business in Perth,
Australia and New York, New York excluding a Saturday, Sunday or public holiday.
 
 Condition means the condition referred to in clause 2.1.

 
1

--------------------------------------------------------------------------------

 

 
 
 
 Court Proceedings means the proceedings in the Supreme Court of Western
Australian between Leucadia, Baldwin, Chichester, Fortescue and Forrest having
case book number CIV/2365/2010.
 
 Disputes means (i) the dispute between the parties which is the subject of the
Court Proceedings, (ii) any disputes, disagreements or claims related to,
connected with or incidental to the subject matter of the Court Proceedings or
arising out of similar facts to the facts relating to the claim the subject of
the Court Proceedings and (iii) any disputes, disagreements or claims related
to, connected with or incidental to the subject matter of the Baldwin Note, the
Note Deed Poll or the Subscription Agreement.
 
 End Date means 25 November 2012.
 
 Facility Agreement means the senior secured credit facility to be entered into
in accordance with the commitment letter entered into on 16 September 2012
between Credit Suisse Securities (USA) LLC, Credit Suisse AG, JPMorgan Chase
Bank, N.N., J.P. Morgan Securities LLC, Fortescue and FMG Resources (August
2006) Pty Ltd, and with respect to an aggregate amount of up to US$4.5 billion,
or any alternative financing effected in lieu thereof.
 
 Financial Close means the date on which sufficient funds first become available
for use by Fortescue or its Related Entity under the Facility Agreement to pay
its obligations hereunder, which is expected to occur by 15 October 2012 and
which, pursuant to clause 2.2 hereof, Fortescue and Chichester shall use its
reasonable best endeavours to achieve as soon as reasonably practical following
the date hereof.
 
 Note Deed Poll means the note deed poll dated 18 August 2006 between
Chichester, as issuer, and Fortescue, as guarantor.
 
 Related Entity includes:
 
(a)  
the definition of "Related Entity" as defined or incorporated in the Note Deed
Poll;

 
(b)  
the present and former directors, officers, servants, contractors and agents of
each Related Entity jointly and severally; and

 
(c)  
the present and former directors, officers, servants, contractors and agents of
each of Fortescue, Chichester, Forrest, Leucadia and Baldwin jointly and
severally.

 
 Settlement means payment and receipt of the Settlement Sum to redeem the
Baldwin Notes (including the related loan break fee), delivery of the Note
Certificate and redemption of the Baldwin Notes in accordance with clause 4.
 
 Settlement Date means the date for Settlement being the 3rd Business Day after
the date of Financial Close or such other date as agreed in writing by the
parties.
 
 Settlement Sum means US$715,000,000, which represents a US$100,000,000 return
of principal on the Baldwin Notes and a US$615,000,000 loan break fee in full
satisfaction of all Fortescue and Chichester obligations under the Baldwin
Notes.
 
 Settlement Time means the time at which Settlement is completed in accordance
with the terms of this Deed.
 
1.2  
The provisions of clause 1.2 (Interpretation) of the Note Conditions apply to
this Deed as though they were set out in full in this Deed except that
references to the Note Conditions are to be construed as references to this
Deed.


 
2

--------------------------------------------------------------------------------

 

 


 
2.  
CONDITION PRECEDENT

 
2.1  
Condition

 
Clauses 3 through 11 (other than the first sentence of clause 7) do not become
binding on the parties and Settlement must not take place unless and until
Financial Close has occurred.  For the avoidance of doubt, upon the occurrence
of the Financial Close, the parties shall be obligated to effect the Settlement
as set forth herein.
 
2.2  
Satisfaction of Condition

 
To the extent that it is within its power to do so, each of Fortescue and
Chichester will use its reasonable best endeavours to procure that the Condition
is satisfied as soon as reasonably practicable following the date hereof and in
any event by not later than the End Date.  Fortestcue and Chichester shall
notify Leucadia and Baldwin in writing immediately upon satisfaction of the
Financial Close.
 
2.3  
Waiver of Condition

 
(a)  
The parties agree that the Condition is for the benefit of Fortescue and
Chichester and can only be waived by Fortescue and Chichester by notice in
writing to the other parties.

 
(b)  
Where the Condition is waived in accordance with this clause 2.3, the Condition
will be taken to have been satisfied by such waiver.

 
2.4  
Termination

 
Subject to clause 2.5, if the Condition has not been satisfied on or before
5.00pm (Perth time) on the End Date, either party may serve notice on the other
terminating this agreement and in that event:
 
(a)  
except for this clause 2.4, clause 12 and clauses 14 through 17, all the
provisions of this agreement will lapse and cease to have effect; and

 
(b)  
neither the lapsing of those provisions nor their ceasing to have effect will
affect any accrued rights or liabilities of either party in respect of specific
performance or damages for non-performance of any obligation under this
agreement falling due for performance before such lapse and cessation.

 
2.5  
Conditions for termination

 
 A party may only terminate this Deed under clause 2.4 if:
 
(a)  
that party has given at least 3 Business Days' notice to the other party of its
intention to terminate this Deed; and

 
(b)  
the Condition has not been waived in accordance with clause 2.3 prior to the
termination of this Deed.

 
3.  
REDEMPTION OF NOTE AND PAYMENT OF SETTLEMENT SUM

 
In consideration for releases, covenants and agreements given by Leucadia and
Baldwin in accordance with this Deed and return of the Note Certificate in
accordance with clause 4, Chichester undertakes to redeem the Notes in full by
paying the Settlement Sum to Baldwin on the Settlement Date in accordance with
clause 4.

 
3

--------------------------------------------------------------------------------

 

 
 
 
4.  
SETTLEMENT OF NOTES

 
4.1  
Time and place

 
 Settlement must take place at the offices of Fortescue at Level 2, 87 Adelaide
Terrace, East Perth, WA 6004 at 12.00pm (Perth time) on the Settlement Date.
 
4.2  
Baldwin's obligations

 
On the Settlement Date, Baldwin must deliver, and Leucadia must procure that
Baldwin delivers, to Chichester the Note Certificate for all of the Baldwin
Notes registered in Baldwin's name in the Register.  Such delivery shall take
place at the offices of Chichester’s agent in New York, New York as notified in
writing by Chichester not later than 3 Business Days prior to the Settlement
Date.
 
4.3  
Chichester's obligations

 
 On the Settlement Date Chichester must pay, and Fortescue must procure
Chichester to pay, the Settlement Sum in immediately available funds to Baldwin
by wire transfer to such account as designated in writing by Baldwin not later
than 3 Business Days prior to the Settlement Date.
 
4.4  
Conditions of Completion

 
(a)  
Settlement of the Notes is conditional on each of Leucadia, Baldwin, Fortescue
and Chichester complying with all of their respective obligations under this
clause 4.

 
(b)  
If a party (Defaulting Party) fails to satisfy its obligations under this clause
4 on the day and at the place and time for Settlement then any other party
(Notifying Party) may give the Defaulting Party a notice requiring the
Defaulting Party to satisfy those obligations within a period of 3 Business Days
from the date of the notice and declaring time to be of the essence.

 
(c)  
If the Defaulting Party fails to satisfy those obligations within those 3
Business Days the Notifying Party may, without limitation to any other rights it
may have, terminate this agreement by giving written notice to the Defaulting
Party.

 
4.5  
Completion simultaneous

 
The actions to take place under this clause 4 are interdependent and must take
place, as nearly as possible, simultaneously.  If one action does not take
place, then without prejudice to any rights available to any party as a
consequence:
 
(a)  
there is no obligation on any party to undertake or perform any of the other
actions;

 
(b)  
to the extent that such actions have already been undertaken, the parties must
do everything reasonably required to reverse those actions; and

 
(c)  
each party must return to the other all documents delivered to it under this
clause 4, and must each repay to the other all payments received by it under
this clause 4, without prejudice to any other rights any party may have in
respect of that failure.


 
4

--------------------------------------------------------------------------------

 

 


 
5.  
AMENDMENT AND REDEMPTION

 
5.1  
Amendment

 
Notwithstanding the terms of clause 7 of the Note Conditions, the parties agree
that Chichester may redeem the Baldwin Notes prior to the End Date in accordance
with this Deed, including payment of the Settlement Sum, and to the extent
required Chichester and Baldwin (being the holder of all of the Notes on issue
under the terms of the Note Deed Poll) agree that clause 7 of the Note
Conditions is hereby amended to permit Chichester to redeem the Baldwin Notes
prior to the End Date in accordance with this Deed, including payment of the
Settlement Sum.
 
5.2  
Redemption

 
With effect from the Settlement Time, in accordance with clause 4 all of the
Baldwin Notes held by Baldwin prior to such Settlement shall be redeemed and are
automatically cancelled.
 
6.  
TERMINATION

 
6.1  
Termination

 
With effect from the Settlement Time, the parties to this Deed agree that:
 
(a)  
the financial accommodation which was the subject of the Note Certificate having
been repaid in full, the Baldwin Note, Note Deed Poll and Note Conditions are
each terminated and each party releases each other party from all liability and
obligations in connection with or arising under the Baldwin Note, Note Deed Poll
and Note Conditions;

 
(b)  
the Subscription Agreement is terminated and each party releases each other
party from all liability and obligations in connection with or arising under the
Subscription Agreement.

 
7.  
DISCONTINUANCE OF COURT PROCEEDINGS

 
With effect from the date hereof until the Settlement Time, the parties hereby
agree that no further steps will be taken in the Court Proceedings other than to
seek orders that the Court Proceedings be adjourned indefinitely with liberty to
apply.   With effect from the Settlement Time, the parties hereby agree to
discontinue the Court Proceedings with no order as to costs and consent to, and
shall take all necessary steps to obtain, an order from the court to this effect
as expeditiously as possible after the date hereof. 
 
8.  
RELEASE

 
With effect from the Settlement Time this Deed is in full and final settlement
of, and, in accordance with the terms of this Deed, each party hereby releases
and forever discharges, all and/or any actions, claims, rights, demands and
set-offs, whether in this jurisdiction or any other, whether or not presently
known to the parties or to the law, and whether in law or equity, that it, its
Related Entities or any of them ever had, may have or hereafter can, shall or
may have against any other party to this Deed or any of its Related Entities
arising out of or connected with:
 
 
(a)  
the Disputes;

 
(b)  
the underlying facts relating to the Disputes;

 
(c)  
the Court Proceedings;


 
5

--------------------------------------------------------------------------------

 

 


 
(d)  
the Baldwin Note, Note Deed Poll and the Subscription Agreement;

 
(e)  
the circumstances relating to Baldwin's subscription for the Baldwin Notes; and

 
(f)  
Any other matters regarding the relationships between the parties or the
investments by Leucadia and Baldwin in Fortescue or Chichester.

 
(Collectively the Released Claims).
 
The parties acknowledge that this Deed operates as a deed poll with respect to
the Related Entities referred to in this clause who are not a party to this Deed
and that each party enters into this Deed for itself and for and on behalf of
each of its Related Entities.
 
 
9.  
AGREEMENT NOT TO SUE

 
(a)  
With effect from the Settlement Time, each party hereby agrees, on behalf of
itself and on behalf of its Related Entities not to sue, commence, voluntarily
aid in any way, prosecute or cause to be commenced or prosecuted against the
other party or its Related Entities any action, suit or other proceeding arising
out of or in connection with or concerning the Released Claims, in this
jurisdiction or any other, except for the sole purpose of enforcing the terms of
this Deed.

 
(b)  
This Deed may be pleaded as a full and complete defence by any party to this
Deed or their Related Entities to any action arising out of or in connection
with or concerning the Released Claims commenced by any other party to this Deed
or their Related Entities.

 
10.  
INDEMNITIES

 
With effect from the Settlement Time, each party hereby indemnifies, and shall
keep indemnified, the other party against all costs and damages (including the
entire legal expenses of the parties) incurred in all future actions, claims and
proceedings in respect of any of the Released Claims which it or its Related
Entities or any of them may bring against the other party or its Related
Entities or any of them.
 
 
11.  
NO ADMISSION AND RETRACTION OF DISPARAGING STATEMENTS

 
(a)  
This deed is entered into in connection with the compromise of disputed matters
and in the light of other considerations. It is not, and shall not be
represented or construed by any party as, an admission of liability or
wrongdoing on the part of any party to this deed or any other person or entity.

 
(b)  
Each of Leucadia and Baldwin, on the one hand, and Fortescue, Chichester and
Forrest, on the other hand, hereby agree to issue, at the Settlement Time, a
public retraction of any and all previous disparaging, accusatory and negative
statements and comments made publicly or privately regarding the conduct or good
character of the other party with respect to the entry into the Subscription
Agreement, the Note Deed Poll and the matters subject of the Disputes and Court
Proceedings, and each party hereby agrees that the other may make a public
statement regarding such retraction after the Settlement Time.


 
6

--------------------------------------------------------------------------------

 

 


 
12.  
REPRESENTATIONS AND WARRANTIES

 
12.1  
General representations and warranties

 
On the date of this Deed and with effect from the Settlement Time, each party
represents and warrants in respect of itself that:
 
(a)  
other than Forrest, it is a corporation registered (or taken to be registered)
and validly existing under the laws of its place of incorporation;

 
(b)  
it has the power and authority to enter into and perform its obligations under
this Deed;

 
(c)  
it has taken all necessary action to authorise the execution, delivery and
performance of this Deed; and

 
(d)  
the execution, delivery and performance by it of this Deed does not and will not
violate, breach, or result in a contravention of any law, regulation or
authorisation, or its constitution.

 
12.2  
Baldwin representation and warranty

 
On the date of this Deed and with effect from the Settlement Time, Leucadia and
Baldwin each represents and warrants that Baldwin is the legal and beneficial
owner of the Baldwin Notes.
 
12.3  
Survival of representations and warranties

 
The representations and warranties in clauses 12.1 and 12.2 survive the
termination of this Deed.
 
13.  
FURTHER ASSURANCES

 
Each party must take all reasonable steps, execute all reasonable documents and
do anything reasonably required by any other party to give effect to the
Settlement and the terminations, releases and other undertakings given in or
contemplated by clauses 6, 7, 8 and 11 of this Deed.
 
14.  
EXPENSES

 
Each party shall bare their own costs and expenses incurred by them in
connection with the Court Proceedings, Released Claims, negotiation, preparation
and execution of this Deed and any related documentation (including the fees and
expenses of legal advisors and any applicable value added taxes).
 
15.  
COUNTERPARTS

 
This Deed may be executed in any number of counterparts.  This has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
 
16.  
SEVERANCE

 
The invalidity of any clause contained in this Deed shall not affect the
validity of the remaining clauses of this Deed.
 
17.  
GOVERNING LAW

 
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by the laws of Western Australia.

 
7

--------------------------------------------------------------------------------

 

 
 
 
18.  
AMENDMENTS

 
This Deed may only be amended if the amendment is set forth in a writing
executed by the parties.
 
 THIS DEED has been entered into as a deed on the date stated at the beginning
of this Deed.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 

 
SIGNATORIES
 
 


 


EXECUTED by FORTESCUE METALS GROUP LIMITED in accordance with section 127 of the
Corporations Act 2001 (Cth):
)
)
)
 
 
 
Neville J. Power
 
 
 
Mark Thomas
Name of director
Name of company secretary
 
 
/s/ Neville J. Power
 
 
/s/ Mark Thomas
Signature of director
 
Signature of company secretary

 


 


EXECUTED by CHICHESTER METALS PTY LIMITED in accordance with section 127 of the
Corporations Act 2001 (Cth):
)
)
)
 
 
 
Neville Power
 
 
 
Mark Thomas
Name of director
Name of company secretary
 
 
/s/ Neville Power
 
 
/s/ Mark Thomas
Signature of director
 
Signature of company secretary

 


EXECUTED by JOHN ANDREW HENRY FORREST in the presence of:
)
)
)
 
 
 
/s/ Christine Nicolau
 
 
 
/s/ John Andrew Henry Forrest
Signature of witness
John Andrew Henry Forrest
 
 
Christine Nicolau
 
Name of witness
   

 



 
9

--------------------------------------------------------------------------------

 

 


SIGNED for and on behalf of LEUCADIA NATIONAL CORPORATION by its duly authorised
officer in the presence of:
)
)
)
)
)
)
)
)
 
 
 
/s/ Laura Ulbrandt DiPierro
 
 
 
/s/ Joseph A. Orlando
Signature of witness
Signature of authorised officer
 
 
Laura Ulbrandt DiPierro
 
 
Joseph A. Orlando
Name of witness
 
Name of authorised officer

 


 


SIGNED for and on behalf of BALDWIN ENTERPRISES INC by its duly authorised
officer in the presence of:
)
)
)
)
)
)
)
)
 
 
 
/s/ Laura Ulbrandt DiPierro
 
 
 
/s/ Joseph A. Orlando
Signature of witness
Signature of authorised officer
 
 
Laura Ulbrandt DiPierro
 
 
Joseph A. Orlando
Name of witness
 
Name of authorised officer





 
 
 
 
 
 
10